EXHIBIT 10.1

March 21, 2005

 

Rock of Ages Corporation
772 Graniteville Road
Barre, Vermont 05654

Re:     Financial Covenant Waivers

Gentlemen:

     We refer to the Financing Agreement, dated as of December 17, 1997 (as
amended, the "Financing Agreement"), among Rock of Ages Corporation, Rock of
Ages Kentucky Cemeteries, LLC, Carolina Quarries, Inc., Autumn Rose Quarries,
Inc., Pennsylvania Granite Corp., Keith Monument Company LLC, Rock of Ages
Memorials Inc. and Sioux Falls Monument Co. (collectively, the "Companies"), the
lenders from time to time parties thereto (the "Lenders"), and The CIT
Group/Business Credit, Inc., as agent for the Lenders (in such capacity, the
"Agent"). Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Financing Agreement.

     In view of the Companies' projected expenses with respect to certain
matters, the Lenders agree that, notwithstanding anything to the contrary set
forth in the Financing Agreement:

    (a)  the expenses incurred by the Companies in connection with the Mize note
writedown and a one-time retail charge shall be excluded from EBITDA solely for
purposes of calculating Operating Cash Flow for each fiscal quarter set forth
below; provided, however, that the aggregate amount of such expenses excluded
from EBITDA for any fiscal quarter shall not exceed the lesser of (a) the
aggregate amount of such expenses actually incurred by the Companies during the
four (4) fiscal quarters ending on the last day of such fiscal quarter or (b)
the amount set forth below opposite such fiscal quarter.

Fiscal Quarter Ending On or About

Maximum Exclusion From EBITDA

December 31, 2004
March 31, 2005
June 30, 2005
September 30, 2005

$1,200,000
$1,200,000
$1,200,000
$1,200,000

 

     (b)  the expenses incurred by the Companies in connection with retail
growth marketing and stock option expensing shall be excluded from EBITDA solely
for purposes of calculating Operating Cash Flow for the period beginning on
January 1, 2005 and ending on September 30, 2006; provided, however, that the
aggregate amount of such expenses excluded from EBITDA for any fiscal quarter
ending during that period shall not exceed the lesser of (a) the aggregate
amount of such expenses actually incurred by the Companies during the four (4)
fiscal quarters ending on the last day of such fiscal quarter or (b) $1,600,000.

--------------------------------------------------------------------------------


     (c) the expenses incurred by the Companies in connection with each of the
following matters shall be excluded from Capital Expenditures solely for
purposes of calculating Operating Cash Flow for each fiscal quarter set forth
below: (a) purchase of Illinois and Kentucky real estate for the Reynolds retail
group; (b) Methuen, MA real estate purchase; (c) purchase of Memphis, TN area
real estate in connection with the acquisition of Crone Monument LLC and Mid
South Monument Company; (d) Barre, VT Welcome Center expansion; and (e) Barre,
VT Corporate Office addition; provided, however, that the aggregate amount of
such expenses excluded from Capital Expenditures for any fiscal quarter shall
not exceed the lesser of (a) the aggregate amount of such expenses actually
incurred by the Companies during the four (4) fiscal quarters ending on the last
day of such fiscal quarter or (b) the amount set forth below opposite such
fiscal quarter.

 

Fiscal Quarter Ending On or About

Maximum Exclusion From Capital Expenditures

December 31, 2004
March 31, 2005
June 30, 2005
September 30, 2005

$2,592,000
$1,828,000
$591,000
$386,000

    (d)  the expenses incurred by the Companies in connection with the Barre, VT
Corporate Office addition shall be excluded from Capital Expenditures solely for
purposes of calculating Operating Cash Flow for the period beginning on January
1, 2005 and ending on September 30, 2006; provided, however, that the aggregate
amount of such expenses excluded from Capital Expenditures for any fiscal
quarter ending during that period shall not exceed the lesser of (a) the
aggregate amount of such expenses actually incurred by the Companies during the
four (4) fiscal quarters ending on the last day of such fiscal quarter or (b)
$994,000.

     (e)  the minimum Operating Cash Flow Ratio required to be maintained by the
Companies, on a consolidated basis, for each period set forth below shall be the
ratio set forth below opposite such period.

Period

Minimum Operating Cash Flow Ratio

four (4) fiscal quarters ending on or about March 31, 2005

.71 to 1.00

four (4) fiscal quarters ending on or about June 30, 2005

.08 to 1.00

four (4) fiscal quarters ending on or about September 30, 2005

.85 to 1.00

Four (4) fiscal quarters ending on or about December 31, 2005, and each period
of four (4) fiscal quarters ending thereafter

1.25 to 1.00

 - 2 -

--------------------------------------------------------------------------------

     (f)  for purposes of calculating the Operating Cash Flow Ratio for any
period, the aggregate amount of cash tax refunds received by the Companies, on a
consolidated basis, during such period shall be added to Operating Cash Flow for
such period.

      (g)  the aggregate amount of dividends paid by all of the Companies
pursuant to Clause G(iii) of Paragraph 10 of Section 7 of the Financing
Agreement shall not exceed $193,750 in any fiscal quarter or $775,000 in any
fiscal year (with no carry-over of amounts from one quarter or one year to
another), subject to all of the other requirements of such Section, Paragraph
and Clause.

     In consideration of the waivers contained herein, the Companies hereby
agree to deliver to Agent, as soon as possible and in any event no later than
the 120th day after the date hereof (the "Delivery Date"), all Real Estate
Documentation (as defined in Section Four (b) of the Fifth Amendment to the
Financing Agreement) required by Agent in order for Agent to obtain a first
mortgage lien for the benefit of the Lenders on the five (5) most valuable
(determined by book value) retail locations of the Companies. The Companies'
failure to comply with the covenant contained in this paragraph shall constitute
an Event of Default. Notwithstanding the foregoing, if on or before the Delivery
Date Agent shall have received up-to-date appraisals of the Primary Real Estate
Collateral (as defined in Section Four (b) of the Fifth Amendment to the
Financing Agreement), in accordance with Section Four (a) of the Ninth Amendment
to the Financing Agreement, in form and substance satisfactory to Agent, showing
that 80% of the orderly liquidation value of the Primary Real Estate Collateral
that has been appraised is equal to at least $34,000,000, then the Companies
shall be not be required to take any further action under this paragraph.

     Within 60 days of the date hereof, the Companies shall deliver to Agent an
updated listing of all of the Companies' retail locations (after giving effect
to all acquisitions and dispositions heretofore made by the Companies). Such
listing shall be in such form and contain such information and detail as shall
be satisfactory to Agent and shall in any event include the following
information for each location: (a) the name and full address; (b) whether such
location is owned or leased; (c) the book value of such location, as set forth
on the Companies' balance sheet; and (d) the volume of sales at such location
for the year ended December 31, 2004. The Companies' failure to comply with the
covenant contained in this paragraph shall constitute an Event of Default.

     This letter shall be governed by and construed in accordance with the
internal laws of the State of New York, without giving effect to conflict of
laws principles.

     Except to the extent expressly set forth herein, no other waiver or
amendment of any of the terms, provisions or conditions of the Financing
Agreement is intended or implied and nothing herein shall constitute a waiver of
any existing or future Defaults or Events of Default (whether or not the Agent
or any Lender has knowledge thereof).

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 3 -

--------------------------------------------------------------------------------

     Please indicate your agreement with the foregoing by signing a copy of this
letter and returning it to us. This letter shall become effective upon our
receipt of a fully-executed copy hereof.

 

  Very truly yours,       THE CIT GROUP/BUSINESS CREDIT       /s/Nick
Malatestinic
Nick Malatestinic
Vice President and Team Leader     Agreed to by:
ROCK OF AGES CORPORATION
ROCK OF AGES KENTUCKY CEMETERIES, LLC
CAROLINA QUARRIES, INC.
AUTUMN ROSE QUARRIES, INC.
PENNSYLVANIA GRANITE CORP.
KEITH MONUMENT COMPANY LLC
ROCK OF AGES MEMORIALS, INC.
SIOUX FALLS MONUMENT CO.       By: /s/ Kurt M. Swenson
Name: Kurt M. Swenson
Title: Chairman and Chief Executive Officer       CHITTENDEN TRUST COMPANY      
By:/s/ John W. Kingston
Name: John W. Kingston
Title: Vice President  

 - 4 -

--------------------------------------------------------------------------------

 